department of the treasury internal_revenue_service washington d c date cc ebeo br2 tl-n-6930-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for district_counsel from chief branch cc ebeo subject request for field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a issues i whether the excess of the fair_market_value of espp stock on the exercise date over the option_price is wages under the fica ii if this amount is wages under the fica whether the exercise of an espp option constitutes a payment of wages iii whether a is excused from its obligations under the fica based upon the notice principles of central illinois and general elevator conclusions i the amount in which the fair_market_value of espp stock on the exercise date exceeds the option_price is wages under the fica ii the exercise of an espp option constitutes a payment of wages iii a is not excused from its obligations under the fica based upon the principles of central illinois and general elevator facts the periods at issue are through a maintains an employee_stock_purchase_plan espp meeting the requirements under sec_423 of the code a’s essp established sequential offerings each lasting months an the first day of which being the each generally consists of four six-month the last day of which being the the option_price of a share is generally of the lesser_of the fair_market_value of a share of a common_stock on the or the upon exercise the espp stock is nonforfeitable a’s eligible employees may participate in the espp by providing a with a subscription agreement authorizing payroll deductions from percent of the participant’s_compensation these payroll deductions do not reduce a participant’s taxable wages with respect to disqualifying dispositions of espp stock a treats as ordinary_income in the year of disposition the amount equal to the excess of the fair_market_value of the shares on the over the this amount is reported in box of the employee’s form_w-2 as gross wages with respect to qualifying dispositions a treats as ordinary_income in the year of disposition the lesser_of a the discount calculated on the or b any excess of the fair_market_value of the shares on the disposition date over the purchase_price these amounts are also reported on the employee’s w-2 as gross wages employment_taxes are not paid or withheld with respect to the income reported on the employee’s form_w-2 law and analysis sec_421 provides that if the requirements under sec_423 are met no income shall result at the time of such transfer of such share upon the employee’s exercise of the option with respect to such share sec_423 provides in part that sec_421 shall apply with respect to the transfer of a share of stock to an individual pursuant to his exercise of an option granted under an employee_stock_purchase_plan if no disposition of such share is made by the individual within years after the date of the granting of the option nor within year after the transfer of such share to the individual sec_83 provides that sec_83 does not apply to a transaction to which sec_421 applies but if the requirements under sec_423 are not met then sec_421 does not apply and the income_taxation of the transaction is governed by sec_83 sec_83 generally provides that the excess of the fair_market_value of property transferred in connection with performance of services over the amount_paid for the property is included in gross_income at the first time the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture sec_421 provides that if there is a failure to meet the holding_period requirement of sec_423 any increase in the income of such individual or deduction from the income of his employer_corporation for the taxable_year in which such exercise occurred attributable to such disposition shall be treated as an increase in income or a deduction from income in the taxable_year of such individual or of such employer_corporation in which such disposition occurred thus sec_421 provides a necessary accommodation to sec_83 which would otherwise require that the income resulting from the disqualifying_disposition be included in the year in which the option was exercised sec_3121 sec_3306 and sec_3401 of the code define the term wages with certain exceptions as all remuneration for services performed as an employee sec_31_3121_a_-1 sec_31_3306_b_-1 and sec_31_3401_a_-1 of the employment_tax regulations provide that remuneration may be paid in cash or something other than cash and generally the medium in which the remuneration is paid is not material sec_31_3121_a_-1 further provides the remuneration paid in other than cash shall be computed on the basis of the fair value of such items at the time of payment gains realized upon the disposition of stock purchased pursuant to employer-granted stock_options can include a component which is compensatory in nature and a component which is proprietary in nature the amount which is compensatory is equal to the fair_market_value of the stock on the exercise date less the amount_paid for the stock pursuant to the option hereinafter referred to as the compensatory_amount of course upon disposition of the stock any amount of the sale price exceeding the fair_market_value of the stock on the exercise date is proprietary in nature and will receive capital_gain treatment at issue in this case is the fica tax treatment of the compensatory_amount the following discusses whether the compensatory_amount is wages for employment_tax purposes and whether the compensatory_amount is subject fica tax upon the exercise of an espp option issue i whether the excess of the fair_market_value of espp stock on the exercise date over the option_price is wages under the fica for nonstatutory stock_options the income and employment_tax treatments of the compensatory_amount are well-established in 324_us_177 and 351_us_243 the court held that the difference between the fair_market_value of the stock and the amount_paid pursuant to an employer-granted stock_option is compensatory and includible in income when the option is exercised the income_tax treatment under sec_83 of employer-granted stock_options is in substance a codification of smith and lobue sec_1_83-7 of the regulations provides that in the case of an option that does not have a readily_ascertainable_fair_market_value at the time of grant the rules under sec_83 shall apply at the time the option is exercised thus with respect to a nonstatutory stock_options the compensatory_amount is includible in income when the option is exercised in revrul_78_185 1978_1_cb_304 the service addressed the employment_tax treatment of the compensatory_amount in the context of nonstatutory employer-granted stock_options the ruling holds that the compensatory_amount is wages for fica futa and income_tax_withholding purposes when the option is exercised see also revrul_67_257 1967_2_cb_359 the compensatory_amount is includible in the employee’s gross_income on the exercise date and as such is wages subject_to income_tax_withholding on that date revrul_79_305 1979_2_cb_350 the value of stock transferred in trust for 1although the ruling was issued before sec_83 it remains valid because it is consistent with the provisions of sec_83 an employee’s benefit is wages for employment_tax purposes at the time the risk of forfeiture lapsed the service has not issued guidance addressing the employment_tax treatment of espp options however the service issued revrul_71_52 c b which addressed the income and employment_tax treatment of qualified_stock_options the ruling holds that a taxpayer does not make a payment of wages for purposes of the fica the futa or the collection of income_tax at source on wages at the time of the exercise of options granted to its employees participating in its qualified_stock_option plan under sec_422 the ruling also holds that the disposition of shares of stock purchased by eligible employees under a plan does not result in the receipt of additional wages by them or in the payment of wages by the employer for income_tax_withholding purposes rev_rul 71-52's holding with respect to income_tax_withholding was at issue in notice_87_49 1987_2_cb_278 the service issued notice_87_49 to reconcile inconsistencies among the proposed_regulations under sec_422a sec_83 and revrul_71_52 the proposed_regulations under sec_422a involving incentive_stock_option iso plans provide that the income_tax effects of a disqualifying_disposition of stock are determined by reference to sec_83 and the regulations thereunder sec_1_83-6 of the regulations prior to revision provided that a deduction is allowable only if the employer withholds upon the amount includible in income in accordance with sec_3402 the notice provides that to the extent the proposed_regulations and the regulations under sec_83 require withholding as a condition to deductibility which is inconsistent with revrul_71_52 the proposed_regulations will not become final the notice added that revrul_71_52 is being reconsidered but in the meantime the notice will apply to incentive stock_options notice_87_49 does not discuss whether the compensatory_amount is wages for employment_tax purposes rather it discusses only whether the deduction provided under sec_421 is conditioned upon withholding income 2see infra note 3former code sec_422 provided rules for qualified_stock_options the omnibus budget reconciliation act of pub_l_no repealed former sec_422 as of date and redesignated former code sec_422a which provided rules for incentive stock_options as sec_422 sec_1_83-6 as amended by t d 1995_2_cb_12 applicable to years beginning on or after date provides that the service provider is deemed to have included the amount as compensation if the service_recipient satisfies all the requirements of sec_6041 forms and w-2 reporting tax from the compensatory_amount therefore notice_87_49 is not an affirmation of rev_rul 71-52's holding regarding the fica taxation of the compensatory_amount in sun microsystems inc v commissioner tcmemo_1995_69 tannenwald j acq aod cc-1997-010 date the court considered whether the term wages for purposes of the research_credit provided under sec_41 included the income realized from the disqualifying_disposition of stock purchased through the petitioner’s qualified iso plan sec_41 provides that the term wages has the same meaning given such term under sec_3401 as an initial matter the court agreed with the petitioner that in determining whether the compensatory_amount in a disqualifying_disposition is wages under sec_3401 the analysis in 98_tc_232 acq 1992_2_cb_1 which involved the same issue in the context of nonqualified_stock_options was equally applicable in the context of incentive stock_options under sec_422 the service’s sole argument in sun microsystems was that based upon revrul_71_52 and notice_87_49 the compensatory_amount realized upon the disqualifying_disposition of iso stock is not wages the service conceded that the compensatory_amount with respect to stock purchased under an espp or under a nonqualified_plan was wages under sec_3401 but argued that based upon revrul_71_52 the compensatory_amount with respect to isos was not wages the court commented that it was unable to understand the service’s distinction between isos and espps the court explained that a ruling or notice is only as persuasive as the reasoning and precedents upon which it relies and because these pronouncements were issued only for administrative convenience without any basis in law they are totally unpersuasive because there is no statutory provision excluding the compensatory_amount from the definition of wages the court concluded that the compensatory_amount in a disqualifying_disposition of iso stock is wages for purposes of income_tax_withholding the court made three points which are instructive in determining the correct employment_tax treatment of espp options first the court’s analogy to apple computer is significant because apple computer involved the employment_tax treatment of nonstatutory stock_options as stated the compensatory_amount with respect to nonstatutory stock_options is subject_to employment_taxes upon exercise revrul_78_185 revrul_67_257 second the court completely discredited revrul_71_52 therefore even assuming for the sake of argument that this ruling applies to espps the opinion nullifies any affect the ruling had third the court found isos and espps to be indistinguishable with respect to whether the compensatory_amount is wages therefore given the court’s holding that the compensatory_amount with respect to isos is wages it follows that the compensatory_amount with respect to espp options is wages for employment_tax purposes in conclusion it is our position that the compensatory_amount is subject_to fica tax we base our conclusion on sec_31_3121_a_-1 which provides that wages may be paid in the form of property and sun microsystems which held that the compensatory_amount with respect to statutory_stock_options is wages for employment_tax purposes in addition based upon sun microsystems which applied the apple computer court’s reasoning it is our position that in determining whether the compensatory_amount in the context of statutory_stock_options is subject_to fica tax it is appropriate to apply the reasoning used by the authorities addressing nonstatutory stock_options for example lobue in which the court held that the compensatory_amount was compensation_for services and rev rulings and which conclude that the compensatory_amount is wages subject_to fica issue ii if the compensatory_amount is wages under the fica whether the exercise of an espp option constitutes a payment of wages because the compensatory_amount is not gross_income upon exercise of the espp option under sec_421 and therefore is not then subject_to income_tax_withholding an issue arises as to the relationship between the income_tax_withholding requirements and the fica tax requirements the legislative_history of the social_security amendments of p l no 1983_2_cb_322 which amended sec_3121 discusses the relationship between the fica and income_tax_withholding the senate report states the social_security program aims to replace the income of beneficiaries when that income is reduced on account of retirement and disability thus the_amount_of_wages is the measure used both to define income which should be replaced and to compute fica tax_liability since the social_security system has objectives which are significantly different from the objectives underlying the income_tax_withholding rules your committee believes that amounts exempt from income_tax_withholding should not be exempt from fica unless congress provides an explicit fica tax exclusion s rep no 98th cong 1st sess reprinted in u s c c a n the legislative_history to sec_3121 supports the position that the 5the change to sec_3121 came in response to rowan companies inc v united_states 425_us_247 in which the court invalidated fica regulations compensatory_amount receives bifurcated treatment with respect to fica tax and income_tax_withholding thus in determining the correct fica tax treatment the income_tax_withholding treatment is irrelevant instead the principles that have developed regarding the employment_tax treatment of property received in_connection_with_the_performance_of_services and more specifically the employment_tax treatment with respect to stock_options received in_connection_with_the_performance_of_services control in determining when the compensatory_amount is subject_to fica tax as discussed above rev rulings and hold that a payment of wages is made when the option is exercised these rulings in substance apply the principles of sec_83 which provides that the compensatory_amount is gross_income when the property is transferrable or not subject_to a substantial_risk_of_forfeiture the separation of the fica and income_tax_withholding requirements finds support in other sections of the code involving deferred_compensation for example under sec_3121 with respect to nonqualified_deferred_compensation_plans an amount is subject_to fica taxation as of the later of the date when the services giving rise to the wages are performed or when there is no substantial_risk_of_forfeiture of the rights to the wages consequently an employee who defers income under a nonqualified_deferred_compensation arrangement may be subject_to fica_taxes on that income prior to when that income is includible in gross_income this section is another example of congress’s recognition that the requirements with respect to income_tax_withholding are distinct from the fica tax requirements in conclusion the deferred income_tax treatment provided with respect to espp stock_options under sec_421 and sec_423 is irrelevant in determining when the compensatory_amount is subject_to fica tax there are no fica provisions that exclude the compensatory_amount or defer recognition of the compensatory_amount until the disposition of the espp stock therefore the principles that have developed through case law and service pronouncements regarding the income and employment taxation of the compensatory_amount in the nonstatutory option context are controlling in determining the correct fica taxation of espp options service pronouncements applying in substance the sec_83 principles have concluded that the compensatory_amount is subject_to fica tax when the option is which held that the value of employer-provided meals were includible in fica wages notwithstanding that these amounts may be excluded from wages for purposes of income_tax_withholding exercised accordingly we conclude that the exercise of an espp constitutes a payment of wages under the fica issue iii whether a is excused from its obligations under the fica based upon central illinois and general elevator advice has also been requested on whether 435_us_21 and general elevator corp v united_states cl_ct provide a with a defense against the service’s assertion that it had a duty to withhold and pay fica tax upon the exercise of espp options central illinois considered whether an employer was required to withhold income_tax from reimbursements for lunch expenses paid to employees who were on nonovernight company travel the court held that withholding was not required based primarily on the existence of repealed sec_31_3401_a_-1 of the regulations which excluded from wages amounts paid specifically for traveling or other bona_fide ordinary_and_necessary_expense incurred in the business of the employer in deciding the issue the court noted that whether the reimbursements were even income had not been established at the time when there was a putative obligation to withhold the court stated that b ecause the employer is in a secondary position as to liability for any_tax of the employee it is a matter of obvious concern that the employer’s obligation to withhold be precise and not speculative u s pincite certain facts distinguish the present case from central illinois in central illinois there was an employment_tax regulation that explicitly excluded expenses such as lunch reimbursements from wages in the present case a claims it was misled by revrul_71_52 and notice_87_49 a’s purported reliance on these pronouncements is unreasonable however in light of the sun microsystems opinion which was issued in february of well before the exercise of options in and subsequent years under a’s espp in addition notice_87_49 cannot reasonably be relied upon because it does not address whether fica tax is owed upon the exercise of an employer-granted stock_option but rather addresses only whether the compensatory_amount is deductible by the employer moreover in central illinois the court found persuasive that courts had been finding that these types of meal allowances were not even income and that this exacerbated the lack of notice problem u s pincite whereas with respect to espp options there is no question that the compensatory_amount is income sec_421 and sec_423 only affect the timing of the income inclusion in addition the applicability of central illinois is limited in cases involving the application of fica tax in 35_fedclaims_447 a fica tax case the court held that the principles of central illinois apply only to an employer’s obligations for which it is in a secondary position of liability ie those obligations for which it has a duty to withhold therefore central illinois is inapplicable with respect to the employer’s portion of fica for which it is primarily liable fed cl pincite accordingly the principles of central illinois are inapplicable with respect to a’s portion of the fica in general elevator the taxpayer claimed a refund of employment and income taxes assessed against per_diem allowances paid to construction workers who traveled to temporary job sites the service had published revrul_76_453 1976_2_cb_86 requiring withholding from reimbursements of transportation costs to and from the job site this modified an earlier service position however the service suspended the ruling due to a moratorium imposed by congress on the position advanced by the ruling in addition an industry trade_association of which the taxpayer was a member obtained a letter from a service agent stating the agent’s opinion that the per_diem allowances were not subject_to_withholding based upon this letter the association issued a memorandum advising its members that withholding was not required under these facts the court concluded that the amounts were wages but that there was inadequate notice concerning the duty to withhold cl_ct pincite in the present case there was no modification of authority sufficient to create ambiguity concerning a’s duty to withhold in sun microsystems the service stipulated that the compensatory_amount in the context of espp options is wages therefore despite the loss in sun microsystems the service’s position with respect to espps was clear assuming for the sake of argument that the service’s position prior to sun microsystems was ambiguous based upon revrul_71_52 as a result of sun microsystems a was put on notice regarding its duty to withhold fica tax moreover the service’s letter rulings involving espps do not reveal an inconsistent_position indeed private_letter_ruling affirmatively states that upon the exercise of an option under an espp plan fica tax is owing on the difference between the option_price and the fmv of the stock numerous other rulings on sec_423 plans explicitly state that no inferences should be drawn regarding the application of fica tax upon the exercise of an option under an 6but see ltr which states that no employment_tax liability under the fica attaches with respect to the exercise of an option under an espp espp based upon the numerous rulings issued in recent years it cannot argued that the service has changed its position with respect to espps in conclusion based upon sun microsystems it was not reasonable for a to rely on revrul_71_52 moreover the service’s position in sun microsystems as well as the letter rulings issued by the service demonstrate that the service’s position on espps has remained consistent case development hazards and other considerations 7ltrs 8although technical_advice memoranda and private letter rulings are not precedential authority sec_6110 they nonetheless provide persuasive evidence as to the service’s interpretation of its rulings see eg rowan cos v united_states 453_us_247 99_tc_223 n 97_tc_74 n if you have any further questions or need additional assistance please contact my office at sincerely jerry e holmes chief branch associate chief_counsel employee_benefits and exempt_organizations
